708 So. 2d 1042 (1998)
Ezekias MIKE, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1417.
District Court of Appeal of Florida, First District.
May 5, 1998.
Nancy A. Daniels, Public Defender, and Carol Ann Turner, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General and L. Michael Billmeier, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant Ezekias Mike appeals from conviction and sentence on attempted murder in the first degree with a firearm and shooting into a building. In addition to other issues which we affirm without discussion, appellant contends the court erred in assessing a public defender fee and costs where there was no notice nor opportunity to be heard. In accordance with our recent case, Dodson v. State, 710 So. 2d 159 (Fla. 1st DCA 1998), we reverse the imposition of the public defender's lien and remand with directions to provide notice of the defendant's right to a hearing to contest the amount of the public defender's lien and an opportunity to be heard regarding the reassessment. We again certify to the Florida Supreme Court, *1043 as a question of great public importance, the following question:
WHETHER THE WRONGFUL IMPOSITION OF A PUBLIC DEFENDER'S LIEN CONSTITUTES FUNDAMENTAL ERROR WHICH MAY BE CHALLENGED ON DIRECT APPEAL WITHOUT HAVING BEEN PRESENTED TO THE TRIAL COURT, IN LIGHT OF SECTION 924.051(3), FLORIDA STATUTES (SUPP.1996), AND AMENDED RULE 3.800(B), FLORIDA RULES OF CRIMINAL PROCEDURE.
On remand, the trial court is also directed to clarify the amount of court costs to be paid and the statutory authority for such costs. We note that the sentence contains a provision for court costs of $253.00, while the Order of Community Control/ Probation/Drug Offender Probation contains additional court costs, including a sum of $1,000.00 pursuant to section 27.3455, Florida Statutes (Local Government Criminal Justice Trust Fund).
AFFIRMED in part, REVERSED in part; and REMANDED, with directions.
MINER, KAHN and WEBSTER, JJ., concur.